                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Timothy Logsdon

     v.                                       Case No. 16-cv-502-LM

NH Department of Corrections et al




                                  ORDER


     No objection having been filed, I herewith approve the

Superseding Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated February 28, 2019.       “‘[O]nly those issues

fairly raised by the objections to the magistrate's report are

subject to review in the district court and those not preserved

by such objection are precluded on appeal.’”          School Union No.

37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).


                                       ____________________________
                                       Landya B. McCafferty
                                       Chief Judge

Date: March 29, 2019
cc:   Timothy Logsdon, pro se
      Heather Neville, Esq.
